GRUBB, District Judge.
I concur in the judgment of reversal, and in the opinion of the court, in so far as it holds that the cause should have been submitted by the court below to the jury.
While the language of section 2 of the act of March 2, 1903, might permit of a construction that would impose an absolute duty on the carrier, and absolute liability for 'the penalty provided for operating its train when not equipped as required, and while some courts have so construed it, I agree with the majority opinion that this would not be a reasonable interpretation of the original statute, and that the amendatory act of April 14, 1910, was intended to be declaratory only of the court’s interpretation, to meet the decisions mentioned. Under the act of March 2, 1903, before its amendment, I think the carrier, if its train left a 'repair point properly equipped, is not compelled, upon discovery of a defect between repair points, to hold its train at the point of discovery until the defect is remedied, in cases where it cannot be remedied at such point with the means at hand, but has the right to move the train in. its disabled condition to the nearest repair point, if necessary to accomplish the repairs.
The courts are in conflict as to whether the statute permits this movement in connection with other cars being commercially used. *897The original and amendatory statutes prescribe no such limitation, and it does not seem to me that a movement can be said for that reason alone to be inhibited as a matter of law. The question in each case depends upon whether there is shown to exist a reasonable necessity for moving the train to accomplish the repairs, and this is, ordinarily, properly determinable by a jury. It is true the facts in this case arc undisputed, but an inference is required to be drawn from them, viz., whether they constituted the reasonable necessity demanded by the statute, or whether the carrier should have sent a mechanic from Sanderson to Longfellow to repair the air pump, or sent the disabled engine to Sanderson for that purpose, to be returned to Longfellow to take in tlie train with air power, or sent a relief engine to Sanderson for that purpose, instead of hauling the train to Sanderson with the disabled engine by hand brakes.
It seems to me that reasonable minds might reach different conclusions as to the proper inference "to be drawn, and for that reason I think the issue should be submitted to the jury.